DETAILED ACTION
Response to Arguments
The amendment filed 4/26/2022 have been entered and made of record.

The Applicant has included newly added claim(s) 21.
The application has pending claim(s) 1-21 (withdrawn claims 3-8, 10, 13-18 are withdrawn from further discussions).

The Applicant's arguments with respect to claims 1-2, 9, 11-12, and 19-21 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1, 19, and 20 respectively.
Applicant’s arguments, see pages 14-15, filed 4/26/2022, with respect to the rejection(s) of claim(s) 1-2, 9, 11-12, and 19-20 under 35 U.S.C. 102 / 103 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the newly found prior art reference Luo et al (US 2021/0271892 A1).  Further discussions are addressed in the prior art section below.  Therefore claims 1-2, 9, 11-12, and 19-21 are not in condition for allowance because they are not patentably distinguishable over the prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11-12, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eager et al (US 2021/0056804 A1, as applied in previous Office Action) in view of Luo et al (US 2021/0271892 A1).
Regarding claim 1, Eager teaches an image processing method, comprising: detecting an image to be processed to determine multiple target regions in the image to be processed and categories of the multiple target regions, the image to be processed at least comprising a part of a human body and a part of an image on a game table, and the multiple target regions comprising human-related target regions and game-related target regions (see Eager, game area 101 including a gaming table and player area, Fig. 2;  the captured image comprising a player and token set on a game table, Figures 5-7, and 9, Paragraphs 0090-0091, 0095, and 0128; key token data elements and key player data elements represented by boundary boxes and/or key feature points generated by applying one or more neural network models to the image frame [multiple target regions including face regions, body regions, hand regions, and exchanged token regions are detected], Figures 7-9, Paragraphs 0031, 0044, 0071-0072, 0092, 0095-0096, 0116, and 0129); performing target recognition on the multiple target regions respectively according to the categories of the multiple target regions, to obtain recognition results of the multiple target regions (see Eager, input face image is compared to a set of stored images of historical players and player identifier is retrieved if a match is found, Paragraphs 0047 and 0054; key player data elements, i.e., face boundary box and/or key feature points, pose model, hand boundary box and/or key feature points and key token data elements represented by a token boundary box and/or key feature points are generated by applying the neural network models to the image data, Fig. 4, 0031, 0071-0072, 0092, 0095-0096, 0099, 0116, and 0129; key player data elements are pieced or linked together to form a player data object associated with a player identifier [the detected face boundary boxes and/or key feature points, pose models, and hand boundary boxes and/or key feature points are linked to the corresponding player data object with a player identifier], Fig. 4, Paragraphs 0007, 0074-0076, 0096, 0098, and 0116-0117; the tracking controller is configured to generate a token identifier for the token stack based on the key token data elements, Paragraphs 0080 and 0119-0120); and determining association information among the target regions according to the position and/or recognition result of each target region (see Eager, linking key player data elements representing a face of a player to a corresponding body of the player, Fig. 11, Paragraph 0021; key player data elements representing a face and/or head are used to link the face to a pose model representing a body detected in the captured image data, 0071-0072, 0107-0108, and 0111; a pose of the player may include features from the face, torso, and/or arms of the player to link the face and hands of the player together, Paragraph 0096; linking the pose model to a hand region by comparing the wrist feature points to a plurality of hand boundary boxes and/or key feature points to identify a physical relation between the wrist and the hand, Fig. 10, Paragraphs 0100-0101 and 0104-0105; linking the token set to a hand boundary box and/or key feature points by comparing the coordinate data of the current hand to the coordinate data of the token set to determine any physical relationship between the hand and token set, Fig. 12, Paragraphs 0022, 0031, 0081, 0092, and 0123-0124); wherein the human-related target regions comprise body regions and hand regions (see Eager, Figures 5-7, and 9, Paragraphs 0090-0091, 0095, 0107-0108, 0128).
	However Eager fails to explicitly disclose wherein the determining association information among the target regions according to the position and/or recognition result of each target region further comprises: in response to body key point information of a body region among the body regions and hand key point information of a hand region among the hand regions meet a preset condition, determining that the body region is associated with the hand region, wherein the preset condition comprises an included angle between a first connection line of the body key point information of the body region and a second connection line of the hand key point information of the hand region is less than or equal to an included angle threshold.
	Luo discloses wherein the human-related target regions comprise body regions and hand regions, and wherein the determining association information among the target regions according to the position and/or recognition result of each target region further comprises (see Luo, objects to which the body [shoulder, elbow, wrist, etc.] key points belong is determined based on at least the determined body [shoulder, elbow, wrist, etc.] key points, vectors, and whether the angles fall within the angle ranges, 0122, 0124, 0127, 0131-0135): in response to body key point information of a body region among the body regions and hand key point information of a hand region among the hand regions meet a preset condition, determining that the body region is associated with the hand region, wherein the preset condition comprises an included angle between a first connection line of the body key point information of the body region and a second connection line of the hand key point information of the hand region is less than or equal to an included angle threshold (see Luo, objects to which the body [shoulder, elbow, wrist, etc.] key points belong is determined based on at least the determined body [shoulder, elbow, wrist, etc.] key points, vectors, and whether the angles fall within the angle ranges, 0122, 0124, 0127, 0131-0135).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eager’s method using Luo’s teachings by including key point information processing to Eager’s linking process in order to improve the association of the body key points to the appropriate corresponding person (see Luo, 0122, 0124, 0127, 0131-0135).

Regarding claim 9, Eager further teaches the method according to claim 1, wherein the human-related target regions further comprise face regions, and the game-related target regions comprise exchanged object regions (see Eager, Figures 5-7, and 9, Paragraphs 0090-0091, 0095, 0128); detecting the image to be processed to determine the multiple target regions in the image to be processed and the categories of the multiple target regions comprises: detecting the image to be processed to determine the face regions, the body regions, the hand regions, and the exchanged object regions in the image to be processed (see Eager, key data elements represented by token boundary box and/or key feature points and key player data elements represented by hand boundary box and/or key feature points, pose model, and hand boundary box and/or key feature points are generated by applying one or more neural network models to the image frame [multiple target regions including face regions, body regions, hand regions, and exchanged token regions are detected], Figures 7-9 and 14-15, Paragraphs 0031, 0044, 0071-0072, 0092, 0095-0096, 0116, and 0129); performing the target recognition on the multiple target regions respectively according to the categories of the multiple target regions, to obtain the recognition results of the multiple target regions, comprises: performing face key point extraction on the face region, to obtain face key point information of the face region (see Eager, Figures. 7, 9, and 14, neural network models applied to detect human faces and identify facial features, Paragraphs 0047, 0069-0072, and 0096); determining human identity information corresponding to the face region according to the face key point information (see Eager, input face image is compared to a set of stored images of historical players and player identifier is retrieved if a match is found, Paragraphs 0047 and 0054); performing body key point extraction on the body region, to obtain body key point information of the body region (see Eager, neural network models applied to the image data causing the tracking controller to generate one or more key data elements such as pose model including features from the face, torso, and/or arms [body key point], Figures 7-9, Paragraphs 0071-0072, 0096, 0099); andPage 6 of 13 4878-9337-5748.1DOCKET NO.: 117681.000005PATENTApplication No.: 16/921,169Office Action Dated: October 29, 2021performing hand key point extraction on the hand region, to obtain hand key point information of the hand region (see Eager, the tracking controller applies one or more neural network models trained to detect hand region in captured image data, Figures 7-9, Paragraphs 0044, 0096-0097, and 0129); and determining the association information among the target regions according to the position and/or recognition result of each target region, comprises: determining the face region associated with each body region according to the face key point information of each face region and the body key point information of each body region (see Eager, linking key player data elements representing a face of a player to a corresponding body of the player, Fig. 11, Paragraph 0021; key player data elements representing a face and/or head are used to link the face to a pose model representing a body detected in the captured image data, Paragraphs 0071-0072, 0107-0108, and 0111; a pose of the player may include features from the face, torso, and/or arms of the player to link the face and hands of the player together, Paragraph 0096); determining respectively human identity information corresponding to the body region associated with each face region according to the human identity information corresponding to each face region (see Eager, input face image is compared to a set of stored images of historical players and player identifier is retrieved if a match is found, Paragraphs 0047, 0051, 0054, and 0076; the key player elements, i.e., the pose model, the face boundary box and/or key feature points, and the face feature points are generated and linked together to form a player data object associated with the player [linking a pose model to a face boundary box and/or key feature points indicating human identity information corresponding to body region is determined by the human identity information of the associated face region],  Paragraphs 0007, 0021, 0071, 0074-0076, 0096, 0098, 0107-0108, and 0116); determining the body region associated with each hand region according to the body key point information of each body region and the hand key point information of each hand region (see Eager, a pose of the player may include features from the face, torso, and/or arms of the player to link the face and hands of the player together, Paragraph 0096;  linking the pose model to a hand region by comparing the wrist feature points to a plurality of hand boundary boxes and/or key feature points to identify a physical relation between the wrist and the hand, Fig. 10, Paragraphs 0100-0101 and 0104-0105); determining respectively human identity information corresponding to the hand region associated with each body region according to the human identity information corresponding to each body region (see Eager, the key player elements, i.e., the hand boundary boxes and/or key feature points, the pose model, the face boundary box and/or key feature points, and the face feature points are generated and linked together to form a player data object associated with the player [linking a hand boundary box and/or key feature points to a pose model indicating human identity information corresponding to the hand region is determined by the human identity information of the associated body region],  Paragraphs 0007, 0020, 0074-0075, 0096, 0098, 0100-0102, 0104-0105, and 0116); determining the exchanged object region associated with each hand region according to the position of each hand region and the position of each exchanged object region (see Eager, linking the token set to a hand boundary box and/or key feature points by comparing the coordinate data of the current hand to the coordinate data of the token set to determine any physical relationship between the hand and token set, Fig. 12, Paragraphs 0022, 0031, 0081, 0092, and 0123-0124); and determining respectively human identity information corresponding to the exchanged object region associated with each hand region according to the human identity information corresponding to each hand region (see Eager, linking token set to a hand boundary box and/or key feature points indicating human identity information corresponding to the exchanged object is determined by the human identity information of the associated hand region, Paragraphs 0007, 0022, 0031, 0074-0075, 0080-0081, 0092, 0121-0124).

Regarding claim 11, Eager further teaches the method according to claim 9, wherein determining the face region associated with each body region according to the face key point information of each face region and the body key point information of each body region, comprises: under the condition that an area of an overlapped region between a region where the face key point information of a third face region is located and a region where the body key point information of a second body region is located is greater than or equal to a first area threshold, determining that the third face region is associated with the second body region, wherein the third face region is any one of the face regions, and the second body region is any one of the body regions (see Eager, Fig. 11, key player data elements including boundary box and/or key feature points, feature points, pose model generated by applying neural network models to the image data, Paragraphs 0071-0072 and 0096;  key player data elements representing a face and/or head are used to link the face to a pose model representing a body detected in the captured image data, Paragraph 0108; if the pose feature points representing the eyes and nose are within the face boundary box and/or key feature points [a region where the body key point information is located overlaps with a region where the face key point information is located], the tracking controller 104 calculates a distance from the pose feature points to the facial feature points and match the pose to the face if the calculated distance is less than the best distance [the distance between pose feature points and facial feature points less than the best distance indicates that the area of the overlapped region between a region where the face key point information is located and a region where the body key point information is located is greater than a threshold of 0], Paragraphs 0111).

Regarding claim 12, Eager further teaches the method according to claim 9, wherein determining the body region associated with each hand region according to the body key point information of each body region and the hand key point information of each hand region, comprises: under the condition that body key point information of a third body region and hand key point information of a second hand region meet a preset condition, determining that the third body region is associated with the second hand region, wherein the third body region is any one of the body regions, and the second hand region is any one of the hand regions, the preset condition further comprises at least one of: an area of an overlapped region between a region where the body key point information of the third body region is located and a region where the hand key point information of the second hand region is located is greater than or equal to a second area threshold (see Eager, a pose of the player includes features from the face, torso, and/or arms of the player to link the face and hands of the player together, Paragraphs 0096 and 0100-0101; the tracking controller 104 determines whether or not the wrist feature point [body key point] is located within the hand boundary box and/or key feature points, if the wrist feature point is located within the hand boundary box, then the hand may be considered a match to the wrist and the player [the wrist feature point / body key point is within the hand boundary box and/or key feature points indicates that the region where the body key point information is located overlaps with the region where the hand key point information of a hand is located and the area of the overlapping region is greater than a threshold of 0], Fig. 10, Paragraphs 0104); a distance between a region where the body key point information of the third body region is located and a region where the hand key point information of the second hand region is located is less than or equal to a fourth distance threshold (see Eager, a pose of the player includes features from the face, torso, and/or arms of the player to link the face and hands of the player together, Paragraphs 0096 and 0100-0101; the tracking controller calculates a distance between the center of the hand boundary box and/or key feature points and the wrist feature point and match the hand to the wrist feature point if the calculated distance is less than the best distance [associating the body region with a hand region when the distance between a region where the body key point information is located and a region where the hand key point information is located is less than a threshold], Fig. 10, Paragraph 0105).

	As to claim 19, the claim is the corresponding device claim to claim 1 respectively.  The discussions are addressed with regard to claim 1 respectively.  Further, Eager further teaches an electronic device, comprising: a processor; and a memory configured to store processor-executable instructions, wherein the processor is configured to implement the image processing method (see Eager, a tracking controller including at least one processor to execute computer-executable instructions stored on a memory device, Paragraphs 0009 and 0040).

	As to claim 20, the claim is the corresponding non-transitory computer readable storage medium claim to claim 1 respectively.  The discussions are addressed with regard to claim 1 respectively.  Further, Eager further teaches a non-transitory computer readable storage medium having computer program instructions stored thereon, wherein when the computer program instructions are executed by a processor, the processor is configured to implement the image processing method (see Eager, memory device storing computer-executable instructions executed by a processor, Paragraphs 0009 and 0040).

Regarding claim 21, Eager as modified by Luo further teaches the method according to claim 1, wherein the first connection line is a connection line between an elbow key point and a hand key point in the body key point information of the body region, and the second connection line is a connection line between hand key points in the hand key point information of the hand region (see Luo, objects to which the body [shoulder, elbow, wrist, etc.] key points belong is determined based on at least the determined body [shoulder, elbow, wrist, etc.] key points, vectors, and whether the angles fall within the angle ranges, 0122, 0124, 0127, 0131-0135).  See claim 1 for obviousness and motivation statements.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eager as modified by Luo, and further in view of Shigeta (US 10,032,335 B2, as applied in previous Office Action).  The teachings of Eager as modified by Luo have been discussed above.
Regarding claim 2, Eager as modified by Luo teaches the method according to claim 1, but fails to disclose wherein after determining the association information among the target regions, the method further comprises: determining whether a human behavior in the image to be processed conforms to a preset behavior rule according to the association information among the target regions; and sending a first prompt message under the condition that the human behavior in the image to be processed does not conform to the preset behavior rule.
Shigeta teaches a fraud detection system wherein determining whether a human behavior in the image to be processed conforms to a preset behavior rule (see Shigeta, determine if the player is behaving normally by checking if there is a strange situation, Col. 13, lines 11-14 and 51-67, Col. 14, lines 1-5; the control device includes a function to determine if human behavior conforms to preset game rules, Col. 16, lines 19-50,  Col. 18, lines 57-67, Col. 19, lines 1-42); and sending a first prompt message under the condition that the human behavior in the image to be processed does not conform to the preset behavior rule (see Shigeta, the control device has a caution function of informing about the existence of the specified player behaving strangely,  i.e., a strange situation that the history of the acquired amount of chips is strange in comparison with the statistical data of a large number of previous games, Col. 13, lines 11-26, Col. 13, lines 51-67, Col. 14, lines 1-5; if an error or fraud is detected, a caution of the error or fraud is issued or the error or fraud is displayed, Col. 16, lines 51-62, Col. 20, lines 60-67, Col. 21, lines 1-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Eager’s method, as modified by Luo, using Shigeta’s teachings by including fraud detection to Eager’s [as modified by Luo] counting process in order to prevent error or fraud and thereby improve gaming security (see Shigeta, Col. 2, lines 18-35, Col. 16, lines 54-62).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 26, 2022